Citation Nr: 9905659	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1984 to April 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  May 1991 RO rating action which, in 
pertinent part, denied the veteran's claim for service 
connection for an "ulcer". 

In December 1995, the Board remanded the veteran's claim for 
further development including the possible association of 
additional records with the claims file and a VA examination.  
The Board expanded the issue to include gastrointestinal 
disorder, in light of arguments made by the veteran.  While 
notification of this remand and numerous additional 
correspondence were sent to the veteran at his last known 
address and at other reported addresses, he has not 
responded.  As such, and for reasons elaborated below, the 
Board must now decide the claim on the evidence of record.

In the December 1998 written brief presentation, the 
veteran's service representative raised the issue of service 
connection for reflux esophagitis.  As this issue has not 
been addressed by the agency of original jurisdiction, it is 
returned to the RO for action deemed appropriate.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a gastrointestinal disorder 
that began during service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting sufficient evidence to justify 
belief by a fair and impartial individual that the claim of 
service connection for a gastrointestinal disorder is well-
grounded.


FINDING OF FACT

No competent medical evidence has been submitted to establish 
that the veteran currently has a gastrointestinal disorder 
that is due to or aggravated by service; the veteran's claim 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for a gastrointestinal 
disorder is not well-grounded.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 1991 & Supp. 1998);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On his May 1984 report of examination prior to enlistment in 
the United States Air Force, the veteran's abdomen and 
viscera were evaluated as normal.  His report of medical 
history showed no instances of frequent indigestion or 
trouble with the stomach or intestines.  A review of the 
veteran's service medical records reveals that in January 
1989, the veteran was treated for complaints of diarrhea with 
abdominal cramps diagnosed as acute gastroenteritis.  A July 
1989 record noted that the veteran was hospitalized for acute 
gastroenteritis in February 1989.  A January 1990 record 
showed that the veteran was medically cleared for flying or 
special operational duty following an illness or injury.  The 
file contains no report of examination prior to separation 
from service in April 1990.

In April 1990, the veteran submitted a claim for service 
connection for a possible ulcer, noting that he had not 
undergone "testing.".

On VA examination in May 1991, the veteran reported 
complaints of constant nervousness, anxiety, constant 
heartburn, and a possible ulcer.  Remarks included symptoms 
of epigastric distress, heartburn brought with eating, and 
use of Rolaids during the day.  The report of a May 1991 
upper GI series indicated that the veteran had considerable 
irritability at the pyloroduodenal portion with slight delay 
in early gastric evacuation.  The radiographic impression was 
no evidence of ulcer, tumor, or hiatal hernia and 
irritability at the pyloroduodenal portion.  The clinical 
impression was rule out ulcer disease.  No other 
gastrointestinal disorders were diagnosed.  

VA outpatient treatment records dated from July 1991 to 
January 1992 provide no evidence regarding the veteran's 
gastrointestinal complaints.

During his July 1992 RO hearing, the veteran asserted that he 
had a stomach disorder to include a possible ulcer that was 
due to his inservice work as an air traffic controller.  He 
testified that the stomach pain began in mid 1986 about a 
year and a half after he entered into that career field.  The 
veteran reported that he did not want to be removed from this 
line of work, so he mostly treated his symptoms with Alka 
Seltzer and Rolaids.  

Private records reveal that the veteran was treated in August 
and September 1992 for stomach pains and epigastric problems.  
In August 1992, he reported a history of stomach problems, 
starting in the epigastric area and going to the chest.  He 
indicated that he had had these problems in the Army and 
though he had an ulcer.  The diagnosis was symptoms 
suggestive of reflux disease and possible peptic disease.  On 
an August 1992 upper GI examination, it was noted that there 
was no evidence of mass or ulcer.  The impression was normal 
upper GI with air.  In September 1992, the veteran underwent 
an esophagogastroduodenoscopy to determine the cause of his 
abdominal and chest discomfort and to rule out peptic disease 
missed by X-rays. The postoperative diagnoses were distal 
esophagitis with erosions and mild duodenitis.  

On his May 1993 VA examination of the esophagus, the veteran 
reported complaints of severe heartburn that persisted into 
the night and was not helped by Rolaids.  Objective findings 
included a soft abdomen with no tenderness or rebound.  No 
masses or organomegaly was reported.  The diagnosis was 
reflux esophagitis.  It was noted that a VA examination of 
the stomach was not performed because the symptoms were 
mainly referable to reflux esophagitis.

In December 1995, the Board remanded the veteran's claim for 
additional development.  

A March 1996 response from the National Personnel Records 
Center indicated that all medical records were furnished to 
the VA.  

Records on file indicate that numerous attempts were made to 
contact the veteran to notify him of scheduled VA 
examinations of the stomach and to determine whether or not 
he had information leading to the acquisition of any 
additional medical evidence supporting his claim.  While 
numerous letters were sent to the veteran at his last known 
address and at other addresses found by the RO, no response 
was ever received.  Additionally, the veteran's service 
representative was requested to provide an address for 
reaching the veteran.  

Records show that the veteran failed to report for VA 
examinations dated in August 1996, February 1997, and May 
1998.  


II. Legal Analysis
	
A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
As explained below, with respect to this issue, the Board 
finds that the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for a gastrointestinal disorder is well grounded; his claim 
is not plausible.

The United States Court of Veterans Appeals (Court) has held 
that a veteran must submit evidence, not just allegations, in 
order for a claim to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence must show 
that the veteran currently has a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992) and Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  When, as in this case, the issue 
involves a question of medical diagnosis and causation, 
medical or otherwise competent evidence is required to make 
the claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 609 
(1993).  The veteran's lay statements concerning questions of 
medical diagnosis and causation are not sufficient to 
establish a well-grounded claim as he is not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App 492 
(1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
aggravation and the current disability (medical evidence).  
The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

In the instant case, the Board, in December 1995, found that 
the issue of service connection for a gastrointestinal 
disorder could not be properly adjudicated without additional 
information.  As such, the case was remanded for additional 
development.  Pursuant to the remand, attempts were made to 
obtain any additional medical records showing treatment for 
gastrointestinal problems during service and since separation 
from service.  While the RO attempted to contact the veteran 
to inform him of scheduled VA examinations and to request any 
additional information regarding treatment for 
gastrointestinal problems, the numerous letters sent to the 
veteran did not elicit any response.  The veteran failed to 
report for multiple VA examinations.  

The Court has stated that if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Additionally, the VA is not required to conduct a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support the 
veteran's claim.  See 38 C.F.R. §  3.158; Olson v. Principi, 
3 Vet. App. 480 (1992); and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

Although at the time of the December 1995 remand the Board 
was of the opinion that further evidentiary development would 
be helpful to an equitable disposition of this appeal, the 
veteran's failure to respond, his failure to provide the VA 
with a forwarding address, and his failure to appear at 
scheduled VA examinations constituted his virtual 
disappearance from the process thereby requiring the Board to 
adjudicate the merits of his claim based on the evidence 
currently of record.  The Board is satisfied that the RO has 
made reasonable (and repeated) efforts to locate the veteran.  
Accordingly, the Board concludes that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5103(a).  

Turning to the facts of the case, a review of the evidence of 
record reveals that the veteran was treated during service 
for acute gastroenteritis in early 1989.  His symptoms at 
that time were diarrhea and abdominal cramping, and were not 
reported to involve the esophagus.  While there is no record 
indicating whether or not the veteran had a disorder 
involving either the upper or lower gastrointestinal tract at 
the time of separation in April 1990, the Board notes that 
service medical records do reveal that as late as January 
1990, the veteran was found medically cleared for flying or 
special operational duty following an illness or injury.

Although the veteran submitted a claim for service connection 
for an ulcer in April 1990 immediately after separation from 
service, the records show no medical evidence of any current 
ulcer condition.  VA and private records show that the 
veteran has received treatment for problems related to his 
gastrointestinal system since service.  While diagnoses have 
included irritability at the pyloroduodenal portion (report 
of a May 1991 VA upper GI series), distal esophagitis with 
erosions and mild duodenitis (report of a September 1992 
private esophagastooduodenoscopy), and reflux esophagitis 
(May 1993 VA examination report), no medical evidence on file 
has linked the veteran's gastrointestinal diagnoses to the 
veteran's period of service.  Moreover, no competent medical 
evidence has otherwise been presented to show a causal nexus 
between any current gastrointestinal problems, involving 
mainly the esophagus, and the veteran's period of active duty 
or symptoms experienced therein.  With no competent medical 
evidence establishing a nexus to service, the veteran's claim 
must be denied as not well-grounded.  See Grottveit, supra.

While the veteran and his service representative have 
asserted that the veteran currently has a gastrointestinal 
disorder due to service, neither of them is a physician 
competent to make such a diagnosis.  In cases such as this, 
where a medical diagnosis and competent medical evidence of 
causation are essential, the lay statements by a veteran and 
his service representative alone are not sufficient to 
establish a well-grounded claim for service connection.  See 
Espiritu, supra. 

Without competent medical evidence indicating both the 
current existence of the claimed disorder and an etiological 
tie to service, the veteran has failed to establish a well-
grounded claim of service connection for a gastrointestinal 
disorder, and there is no duty to assist him in developing 
his claim.  Accordingly, the claim must be denied as not 
well-grounded.

The Board notes that the VA may be obligated, under 
38 U.S.C.A. § 5103(a) (West 1991), to advise a claimant of 
evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this instance, 
the RO fulfilled its obligation under section 5103(a) with 
the original statement of the case, and the supplemental 
statements of the case, which have informed the veteran of 
the reasons for the denial of his claim.  Furthermore, by 
this decision and the December 1995 remand, the Board has 
informed the appellant of the evidence which is lacking and 
that is necessary to make the claim well-grounded.


ORDER

The claim for service connection for a gastrointestinal 
disorder is denied as not well-grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


